Title: Tobias Lear to Thomas Jefferson, 20 December 1792
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] Decr 20th 1792

By the President’s command, T. Lear has the honor to return to the Secretary of State the letter from the Treasurer of Virginia, which has been submitted to him—and to request that the Secretary would inform the President where he can obtain a copy of the New Impressions of the Federal City? The President wishes to know if it would not be adviseable, in the Secretary’s Opinion, to have a number of the plans of the City sent to our Ministers abroad, in order that the object may become more particularly know[n] abroad than it is at present.
